Citation Nr: 0101674	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  94-37 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for post-operative 
residuals of colon polyp removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1972 to August 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision by 
the Columbia, South Carolina RO, which, in pertinent part, 
granted service connection for colon polyp removal with bowel 
condition, evaluated as noncompensable effective from August 
1993.  This case was before the Board in March 1998, 
September 1999 and May 2000 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of disabling symptoms 
attributable to the removal of polyps from the veteran's 
colon.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service-connected post-operative residuals of colon polyp 
removal have not been met.  38 U.S.C.A. § 1155, (West 1991); 
38 C.F.R. Part 4, to include § 4.114, Diagnostic Codes 7344, 
7319 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from August 1972 to August 
1993.  March 1993 service medical records note that the 
veteran reported a history of constipation for 5 years.  He 
further reported taking Metamucil and mineral oil.  Upon 
examination, the abdomen was soft with positive bowel sounds 
and no masses.  Assessment was chronic constipation of 
unknown etiology.  A June 1993 clinical report notes that the 
veteran underwent a colonoscopy, which revealed a 2 to 3-
millimeter, pedunculated polyp approximately 18 centimeters 
from the anus and a 2-millimeter sessile polyp at 15 
centimeters.  These were removed.  Assessment was 
hyperplastic polyps.

An October 1993 VA examination report notes the veteran's 
complaints of chronic constipation since service.  The 
veteran reported that he was taking Metamucil and mineral 
oil.  Examination revealed no masses or hernias.  Diagnoses 
included: chronic constipation; and status post-sigmoid 
polypectomy.

A June 1994 rating decision, in pertinent part, granted 
service connection for residuals of  colon polyp removal, 
evaluated as 0 percent disabling, effective from August 1993.  
The veteran thereafter appealed this decision.

A March 1995 VA examination report notes the veteran's 
history of benign polyps and duodenal ulcer.  The veteran 
reported that he was taking Zantac, Metamucil and mineral 
oil.  Upon examination, the abdomen was soft and nontender; 
bowel sounds were normal active.  There was a well-healed 
midline scar.  Assessment included duodenal ulcer and benign 
polyps.

VA outpatient treatment records dated from 1994 to 1996 note 
that the veteran was seen of several occasions with various 
complaints, including gastrointestinal problems.  
Specifically, an August 1994 outpatient treatment record 
notes the veteran's complaints of constipation and bloating.  
He denied bleeding.  Upon examination, the abdomen was soft 
and nontender.  A December 1995 treatment record notes the 
veteran's complaints of constipation, cramping and bloating.  
The veteran reported taking prune juice to relieve these 
symptoms.  He denied diarrhea or rectal bleeding.  Assessment 
was constipation.  An October 1996 outpatient treatment 
record notes the veteran's complaints of "gas" pain.  He 
denied nausea, vomiting, or diarrhea.  Assessment was 
gastroesophageal reflux disease.  A November 1996 treatment 
report notes the veteran's complaints that he could not have 
a bowel movement on his own.  A gastrointestinal consultation 
was recommended.

A December 1996 VA examination report notes the veteran's 
complaints of gastrointestinal problems, to include chronic 
constipation, bloating and abdominal pain.  The veteran 
indicated that he was taking Zantac and Metamucil.  Upon 
examination, the veteran was well developed and well 
nourished.  The abdomen was soft and nontender.  Bowel sounds 
were normoactive.  There was a well-healed midline scar.  
Diagnoses included history of colon polyps and history of 
vagotomy for duodenal ulcer.  The examiner stated that "the 
vagotomy may, in fact, cause the bulk of the [veteran's] GI 
problems."

A December 1998 VA examination report notes the veteran's 
complaints of constipation.  The veteran indicated that he 
was taking Metamucil and mineral oil, but still had 
difficulties.  Upon examination, the veteran weighed 172 
pounds; he was described as lean and muscular.  Examination 
of the abdomen revealed a well-healed surgical scar in the 
midline of the abdomen.  The abdomen was soft and nontender, 
with no masses and no hepatosplenomegaly.  Bowel sounds were 
positive.  Colonoscopy revealed a few scattered diverticula 
and small internal hemorrhoids.  Diagnosis was diverticula. 

An October 1999 VA examination report notes the veteran's 
complaints of constipation.  The veteran reported that he 
needed to use Metamucil and mineral oil daily in order to 
have normal, daily bowel movements.  He further reported that 
he took Zantac for his epigastric pain and reflux.  The 
veteran indicated that he had lost approximately 25 pounds 
over the past 3 years.  He denied any nausea, vomiting, or 
rectal bleeding.  The veteran's history of vagotomy and 
gastroplication for chronic ulcer disease was noted.  Upon 
examination, the veteran weighed 165 pounds.  He was quite 
well nourished, with good muscle mass.  There was no evidence 
of anemia.  Examination of the abdomen revealed a well-healed 
surgical scar stretching from the epigastric area to the 
umbilicus.  There was no pain to palpation anywhere along the 
abdomen.  There was no hepatosplenomegaly or masses and 
normal bowel sounds were auscultated.  Diagnoses included:  
history of benign polyps, removed in 1992 by colonoscopy with 
no evidence of recurrence in recent colonoscopy; and history 
of chronic ulcer disease.  The examiner stated:

I do not feel that any of the problems 
[that the veteran] has now are related to 
the benign polyps which were removed in 
1992.  Diverticula he has now are of no 
consequence.  It is hard to say exactly 
[why] the [veteran] has constipation 
although it is easily treated with his 
current regimen of mineral oil and 
Metamucil.  It appears that his abdominal 
pain is more related to the 
gastroesophageal problems rather than the 
colonic problems.

A July 2000 VA examination report notes the veteran's history 
of colon polyps, diverticulosis and peptic ulcer disease.  
The examination report also notes the veteran's complaints of 
constipation and frequent mid abdominal pain.  The veteran 
reported having 4 or 5 bowel movements a week.  He further 
reported having episodes of diarrhea approximately 3 times a 
year.  He denied nausea, vomiting and weight gain.  He 
reported losing 20 pounds over the past 7 years.  The veteran 
indicated that he was taking Zantac, which helped his 
abdominal pain, Metamucil, mineral oil and Colace.  The 
examiner noted that the veteran was well developed and thin, 
with no pallor, icterus, or peripheral lymphadenopathy.  Upon 
examination, the abdomen was flat, soft and nontender, with 
no hepatosplenomegaly or other masses.  A well-healed 
supraumbilical, midline surgical scar was seen; the examiner 
noted that the scar was not tender or associated with any 
obvious hernia.  Diagnoses included: status post-removal of 
colon polyps, presumably benign, in 1993, with no recurrence; 
diverticulosis of the colon; and persistent constipation.  
The examiner stated:

[I]t should be noted that the [veteran] 
expressed no dissatisfaction with his 
colonoscopy procedure of 1993 and has not 
reported having developed any new 
symptoms or problems following that 
procedure.  His ongoing symptoms of 
constipation are specifically not 
referable to the colonoscopy procedure or 
polyp removal he underwent.  Ongoing 
symptoms of mid abdominal pain that 
appears to respond to treatment with 
Zantac are most likely referable to acid 
peptic disease and not to prior 
colonoscopy or polyp removal.  Thus, in 
this examiner's opinion, [the veteran] 
has not had any adverse sequelae of his 
colonoscopy with polyp removal in 1993.

Analysis

The veteran contends that his service-connected post-
operative residuals of colon polyp removal are more disabling 
than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether a higher rating is warranted at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The appellant is currently assigned a noncompensable rating 
under Diagnostic Code 7344, benign new growths of the 
digestive system, exclusive of skin growths.  This Code 
states that benign new growths of the digestive system, 
exclusive of skin growths, are evaluated on the basis of any 
resulting interference with digestion using any applicable 
digestive analogy.  38 C.F.R. § 4.114, Diagnostic Code 7344.  
Based on the anatomical location of the disability and the 
symptoms reported by the veteran, the most apt analogy would 
appear to be irritable colon syndrome.  Irritable colon 
syndrome will be rated as noncompensably disabling when mild, 
with disturbances of bowel function with occasional episodes 
of abdominal distress.  In order to warrant a 10 percent 
rating, the disability must be moderate with frequent 
episodes of bowel disturbance with abdominal distress.  For 
severe disability, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
the rating will be 30 per cent.  Diagnostic Code 7319.  

The Board has carefully considered the veteran's contentions 
that he is entitled to a compensable rating for his service-
connected residuals of colon polyp removal.  However, the 
Board finds that the objective manifestations in the record 
do not support the veteran's contentions of entitlement to a 
compensable rating.  The objective evidence as a whole does 
not demonstrate greater disability than is recognized by a 
noncompensable evaluation for post-operative residuals of 
colon polyp removal.  There has been no objective evidence of 
disabling symptoms since the veteran's discharge from 
service.  While the veteran has routinely complained of 
constipation, abdominal pain and bloating since service, VA 
examiners in October 1999 and July 2000 found that these 
symptoms are not related to the veteran's service-connected 
post-operative residuals of colon polyp removal, but have 
attributed them to another service connected gastrointestinal 
disability, for which a separate evaluation is in effect.  
Additionally, in July 2000 the VA examiner opined that the 
veteran "has not had any adverse sequelae of his colonoscopy 
with polyp removal in 1993."  There is simply no evidence of 
any chronic disability related to the veteran's colon polyp 
removal.  In the absence of disabling residuals, there is no 
reasonable basis for granting a compensable rating.  Clearly, 
the preponderance of the credible evidence is against a 
compensable evaluation.

Accordingly, the Board concludes that even with consideration 
of 38 C.F.R. § 4.7, the criteria for a compensable disability 
rating for post-operative residuals of colon polyp removal 
are not met.  The Board also has considered whether the 
veteran is entitled to "staged" ratings for post-operative 
residuals of colon polyp removal, as prescribed by the Court 
in Fenderson.  However, at no time does the evidence show 
entitlement to a rating higher than the rating assigned for 
post-operative residuals of colon polyp removal.  The rating 
described above reflects the greatest degree of disability 
shown by the record; thus, staged ratings are not for 
application.


ORDER

Entitlement to a compensable rating for post-operative 
residuals of colon polyp removal is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

